Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 14 and 15 have not been further treated on the merits.

The instant claims 14 and 15 depend from claims 12 and 13 simultaneously rather than in the alternative only.

2.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.     Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what type of polymer average molecular weight is required of the polymeric species of the instantly claimed component (iii)     at least one trivalent or higher-valent alcohol having a molecular weight of not more than 6,000 g/mol, including the instantly claimed alkoxylated polyols of the instant claims 4 and 10, which may be polymeric, because the type of molecular weight for the polymeric species of this polyol is not stated.  The instant specification in its entirety has been considered.  The examiner notes the instant specification, page 6, lines 5-15.  This section only applies to the polytetramethylene glycols.  It does not apply to the polyols of component iii).
US Pat. Application Publication No. 2014/0370301 Sekito, paragraph [0225] shows polytetramethylene glycol PTMG2000 having a weight average molecular weight of 2000.  US Pat. Application Publication No. 2015/0291724 Kusano et al., paragraph [0076] shows it to be known to give the molecular weight of polyols for making polyurethanes as number average molecular weight also.  Kusano et al., paragraph [0077] shows it to known for these polyols to have polydispersities, i.e. Mw/Mn of 1.5 to 3.5.  Therefore, not knowing the type of average molecular weight gives an uncertainty factory of 1.5-3.5 for the polyurethane forming polyols of Kusano.  US Pat. Application Publication No. 2015/0361299 Byrne et al., paragraph [0033] shows “average molecular weight” to reference “number average molecular weight” in Byrne.  Byrne, paragraph [0040] shows the average molecular weights of the polyurethane forming polyols therein to be number average molecular weights considering their paragraph [0033].  The molecular weights of the instantly claimed polyols of component iii) can be of any type of average molecular weight when they are polymeric.  It is therefore not clear if the instantly claimed polymeric species of the instantly claimed component (iii)     at least one trivalent or 

For the purposes of examination, the claims are taken as reading on any type of average molecular weight for the polymeric species of the instantly claimed component (iii)     at least one trivalent or higher-valent alcohol having a molecular weight of not more than 6,000 g/mol, including the instantly claimed alkoxylated polyols of the instant claims 4 and 10, which may be polymeric.

B.     The instant claims 1 and 10, and thereby the claims which depend therefrom, e.g. claims 2-9 and 11-15, recite “obtainable”, which indicates that polyurethanes prepared by methods other than those of the claims are encompassed by the instant claims.  A polymer is not accurately and precisely defined by the technology currently in use.  It’s exact and precise identity is therefore unknown.  It is unclear what polyurethanes made by other polyurethanes are intended to be encompassed by the instant claims and determining what other polyurethanes are encompassed by the instant claims would require undue experimentation.  The caselaw cited below is analogous to the instant situation.  

“Obtained” would not have this issue.


     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.
       3.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is 

     For the purposes of examination any polyurethane containing the moieties from the instantly claimed reactants is taken as falling within the scope of the instant claims.


4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5047294 Schwab et al.

Schwab discloses a polyurethane made by reacting polyols including polytetramethylene glycol, diol having a molecular weight of not more than 200 g/mole, and trivalent or higher valent alcohol having a molecular weight of not more than 6000 g/mole for some type of average molecular weight, diisocyanate, and diamine and monoamine.  See Schwab, the abstract, column 1, lines 32-68.  See Schwab, column 2, lines 1-68.  The diisocyanates of Schwab, column 2, lines 5-28 fall within the scope of those of the instant claims.  The preferred polytetrahydrofurans with 
The amounts of Schwab, column 3, lines 41-44 coupled with the molecular weights of these compounds of Schwab and the low amount of branching allowed by Schwab, column 1, lines 64-68 encompass the amounts of the instant claim 2.
Considering the reactant amounts of Schwab, column 2, lines 38-41, column 3, lines 41-44, column 4, lines 13-15 and 55-58 coupled with the molecular weights of the polyurethane forming reactants of Schwab and the low amount of branching allowed by Schwab, column 1, lines 64-68 leaves amounts that encompass the amounts of the instant claim 3.
Schwab encompasses using trimethylol propane in their polyurethanes at column 3, lines 60-61.  Trimethylol propane falls within the scope of the instant claim 4.

The molar ratio of isocyanate units to polyol units in the polyurethane of Schwab, considering the functionalities of the polyisocyanates and polyols of Schwab, includes those of the instant claim 6, noting Schwab, column 5, lines 20-28.
The average molecular weights of the polyurethanes of Schwab of Schwab, column 1, lines 55-59 include the molecular weights of the instant claim 9 based on the typical polydispersities of polyurethanes made by the processes of Schwab.  It is noted that Schwab, column 1, line 57, “e,ovs/M/ n” appears to be a typographical error for “Mn” or number average molecular weight.  Polydispersity is Mw/Mn and is always greater than 1 for real polymers.
Schwab reacts their polyisocyanates with their polyols and then reacts the resulting polyurethane prepolymer with the monoamines to terminate the polyurethane molecules and the diamines to chain extend the polyurethane molecules.  See Schwab, column 5, lines 20-23, noting that the monoamine and diamine are not included in that reaction.  See Schwab, column 5, lines 44-48, noting the reaction of the monoamine and diamine with the polyurethane prepolymer.  These method steps are those of the instant claim 10.  The above discussed reactant amounts of Schwab give amounts within the broad ranges of the instant claims 10 and 11.

These polyurethanes of Schwab do not require the presence of any polyester group.
The polyurethanes of Schwab need not contain crosslinking agents noting “which may or may not comprise, in addition to other polymeric binders, crosslinking agents” of column 1, lines 34-35.  The compositions which do not contain crosslinking agents cure physically. 

Schwab does not exemplify polyurethanes falling within the scope of those of the instant claims and does not describe the instantly claimed inventions in the instantly claimed terms.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed polyurethanes from the disclosure of Schwab because they are encompassed by Schwab, as discussed above, and would have been expected to give polyurethanes having the properties of Schwab including those properties disclosed by Schwab and those properties inherent to the polyurethanes of Schwab.  The polyurethanes of Schwab are not disclosed as being suitable as binder for a printing ink.  “Binder for a printing ink” does not imply any polyurethane particulars which distinguish the polyurethane of the instant claims over that of Schwab.  The compositions of Schwab containing pigment according to Schwab, column 6, lines 44-45 and 55-57 can be applied to a substrate in the form of an image using a brush, a pen, a shaped sponge soaked in the pigmented composition of Schwab, or other “printing” devices.  These image applications fall within the scope of “printing” and the composition applied thereby falls within the scope of the term “ink”.  The compositions of Schwab are therefore necessarily able to be used as inks.  The polyurethanes of Schwab are therefore necessarily suitable as binder for a printing ink according to the instant claims.

Schwab does not exemplify the pigment concentrate of the instant claim 12.  Schwab encompasses the instantly claimed polyurethane amounts at column 6, lines 18-20.  Schwab encompasses the instantly claimed pigment amounts at column 6, lines 62-63.  Schwab, column 7, lines 1-14 discloses organic solvents and water, which is also a “solvent”.  The combination of 
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed pigment concentrates of the instant claim 12 from the disclosure of Schwab because Schwab encompasses the combinations of ingredients and amounts thereof of the instant claim 12, as discussed above including in the above discussion of making the instantly claimed polyurethane from the disclosure of Schwab, and the instantly claimed combinations of ingredients and amounts would have been expected to give coatings having the properties of those of Schwab, including predictable viscosities and colors, shades, chromas, and hues.

6.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5047294 Schwab et al., as applied to claims 1-12 in paragraph 5 above, in view of US Pat. No. 4657964 Lai et al.

The discussion of paragraph 5 above is repeated here.

Schwab does not disclose the solvents of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the ethyl acetate of the instant claim 13 as the solvent of Schwab, column 7, lines 1-10 because Schwab discloses the use of esters such as butyl acetate as their solvent at column 7, lines 4-5, “such as” includes other ester solvents, ethyl acetate is similar to butyl acetate and therefore expected to behave similarly (MPEP 2144.09    Close Structural 

7.     WO 94/13723 Onwumere et al. has been considered.  Onwumere, page 76, lines 17-36 discloses a polyurethane which falls within the scope of the polyurethane of the instant claim 1.  The polyurethane contains polyester units but is physically cured and not chemically cured.  The polytetramethylene glycol is noted.  The diisocyanate is noted, the trimethylol propane, i.e. TMP, is noted.  The 1,4-butanediol is noted.  The ethylene diamine, i.e. EDA, is noted.  The Silane Q2-8038 is noted and falls within the scope of the instantly claimed mono-functional amine because it is monofunctional with regard to the amine group because it has only one amine group.  Silane Q2-8038 is gamma-aminopropyl methyl dimethoxysilane according to Onwumere, page 60, lines 5-10.  The additional methoxysilane groups cause the polyurethane to cure chemically.  The instant claims exclude polyurethanes that contain polyester groups and cure chemically.  The mono-functional amine compounds of the instant specification contain only the single amine functionality and no other reactive groups.  See the instant specification, page 9, line 28 to page 10, line 3.  It is therefore not seen that the aminosilanes of Onwumere are “mono-
The broad disclosure of Onwumere encompasses using no polyester polyol in making the polyurethane.  However, it would appear to require more modification of Onwumere to arrive at the instantly claimed invention than is required of the above cited US Pat. No. 5047294 Schwab et al.  The examiner therefore considers Schwab to be the best prior art for rejecting the instant claims.


8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762